— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 18, 1977, which affirmed a determination of the State Division of Human Rights, dated May 27, 1976, dismissing petitioner’s complaint on the ground that there was no probable cause to believe that the respondents engaged in an unlawful discriminatory practice. Order confirmed and petition dismissed, without costs. No opinion. Mahoney, P. J, Greenblott, Main, Mikoll and Herlihy, JJ, concur.